Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21, 23-26, 28-29, 31, 34-35  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5402205 to Markle.
Claim 21:
Markle teaches a method for projecting a pattern onto photoresist (i.e., photosensitive polymer) for microlithography (1:20-55).  The pattern is projected using a half-field Dyson projection system (Fig. 2) and is used for both initial alignment and exposure (6:25-38).  The process includes illuminating a diffraction grating with illumination passing through a primary mirror, diffracting the illumination into 0, +-1, etc. orders, directing the zero order back through hole 118 (i.e., excluding), and directing orders higher than zero to surface 61 of the primary mirror (8:18-40 and Fig. 8).  In the alignment mode, much of these higher diffraction order pass through the primary mirror and only illumination reflected from alignment stop 134 is of interest (9:6-46).  Markle does not explicitly describe the details of the process during exposure mode.  However, Markle does teach that during the exposure mode the entire primary mirror is used instead of just the stop 134 (9:23-29).  Specifically, light is supplied to a reflective reticle pattern 35, reflected onto the surface 61 of the primary mirror 30, and finally reflected onto the photoresist coated wafer (5:1-30).  The reflective reticle pattern 35 is a diffraction grating operating in 

Claim 23:
As light is diffracted back through hole 118, light is originally provided through hole 118 originally.
Claim 24:
The diffraction grating can be said to be in an object plane of the Dyson projection system.
Claim 25:
At least two certain selected orders are reflected and overlapped onto the photoresist coated wafer (2:42-68).
Claim 26:
The image is developed and etched in the metal (1:50-55).
Claim 28:
The diffraction grating is a reflective phase grating mask (Fig. 6c-d, 8a-b).
Claim 29:
The primary mirror is a spherical mirror with concave side facing the diffraction grating (Fig. 8a-b).
Claim 31:
The photoresist coated wafer is positioned in the image plane of the system (5:1-10) (Fig. 2, 5).
Claim 34:
The doubling is a result of excluding the zero order and utilizing the +- 1 order.  See spec [0030].

In addition to what is discussed above, Markle teaches a positive lens (5:5) and the set of diffraction order separated and spread across the primary mirror (Fig. 8a-b).

Claims 27, 30, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5402205 to Markle in view of US 2015/0309411 to Hwang.
Claim 27:
Markle is discussed above and does not teach a photoresist comprising dual tone development.  However, Hwang teaches a method for forming a mask pattern by photolithography [0003-0005] using a dual tone photoresist layer forming a low, middle, and high light exposure region and removing the high and low light exposure regions in order to form a mask of the desired geometry [0007-0012].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Markle using the dual tone resist and development of Hwang.  This predictably results in the formation of a patterned photoresist.

Claim 30:
Markle teaches the exposure system comprising a positive lens and reticle coupled to the primary mirror (5:1-5).  Hwang teaches the desire to produce patterns having smaller pitches, patterns having pitches of different sizes, and bulk patterns of various shapes [0005] including an unvaried (regular) pitch (Fig. 1) and it would have been obvious to select the pitch appropriate for the intended application.
Claims 32-33:
The dual tone photoresist is compositionally able to be positive and negative developed [0048].

Claims 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5402205 to Markle in view of High-performance, large area, deep ultraviolet to infrared polarizers based on 40 nm line/78nm space nanowire grids to Wang.
Markle is discussed above but does not teach forming an optical component with a bottom antireflective coating.  However, Wang teaches a method for forming a wire grid polarizer by depositing a photoresist layer over an aluminum-coated display substrate having an antireflective coating, patterning the photoresist layer using lithographic techniques, and etching the aluminum based on patterned photoresist (pg. 3, 1st para.).  A bottom antireflective coating is further deposited (Id.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Markle to a wire grid polarizer as in Wang because the same optical system is shown to be applicable to pattern both electrical and optical components.

 Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5402205 to Markle in view of High-performance, large area, deep ultraviolet to infrared polarizers based on 40 nm line/78nm space nanowire grids to Wang in view of US 2015/0309411 to Hwang.
Markle and Wang do not teach the dual tone frequency doubling photoresist.  However, Hwang teaches a method for forming a mask pattern by photolithography [0003-0005] using a dual tone photoresist layer forming a low, middle, and high light exposure region and removing the high and low light exposure regions in order to form a mask of the desired geometry [0007-0012].  Wang alone teaches pitch of 118 nm (pg. 2) and the patterning method of Hwang illustrates reducing the pitch by half (Fig. 1).  Furthermore, Hwang teaches the desire to produce patterns having smaller pitches, patterns having pitches of different sizes, and bulk patterns of various shapes [0005] including an unvaried (regular) pitch (Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the .

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) under 102 have been fully considered and are persuasive in light of co-filed claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further analysis of the Markle reference.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4964705 is referenced in US 5402205 and discloses slightly more detail how the system operates during the exposure mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/ALEX A ROLLAND/Primary Examiner, Art Unit 1796